DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kurematsu et al. US 6,281,867 (hereinafter referred to as Kurematsu) in view of Freedman et al. US 20080240502 (hereinafter referred to as Freedman).
Regarding claim 21, Kurematsu teaches 
	optoelectronic apparatus (figure 11), comprising,
	a substrate (reference numeral 28 denotes a semiconductor substrate formed of silicon);
	an addressable (column 12, lines 5-10 teaches each pixel electrode 26 and the active matrix driving circuit portion 27 provided on a silicon semiconductor substrate 28 for actively 
on a semiconductor die (reference numeral 28 denotes a semiconductor substrate formed of silicon) and mounted on the substrate (28), wherein
the light-emitting elements (pixel unit 29 comprising the R, G and B color pixels and 26) are driven by separate,
respective conductors (column 13, lines 65-68, source electrode 110 is connected to data wiring to which a signal for display is sent and the drain electrode 111 is connected to the pixel electrode 26), which are formed on the substrate (28);
	a controller (active matrix driving circuit portion 27) coupled to drive the light-emitting
elements (pixel unit 29 comprising the R,G, and B color pixels and 26) selectively by applying device signals to the respective conductors (110, 111, 26) in orders to create a pattern (column, 14, lines 44-60 teaches R, G and B image signals (such as video signals and pulse-modulated digital signals) are inputted from the image signal input terminal 131, and are outputted to each data wiring with the signal transfer switch 127 opened and closed in conformity with a pulse from the horizontal shift register 121. From the vertical shift register 122, a high pulse is applied to the gate of the n channel MOSFET 123 in the selected row and a low pulse is applied to the gate of the p channel MOSFET and the switch of the pixel portion is comprised of a CMOS transmission gate of single crystal, and has the advantage that a signal written into the pixel electrode does not depend on the therehold value of MOSFET, but the signal of the source can be fully written in.); and
	one or more optical elements (microlenses 220), which are mounted so as
to receive light emitted from the array of light-emitting
elements (pixel unit 29 comprising the R, G and B color pixels and 26) and which comprise at least one diffractive optical element (DOE) (220) configured to project the received light.
	Kurematsu is silent regarding creating multiple replicas of the pattern.
	Freedman teaches an apparatus (figures 1-3, device 22) that creates multiple replicas of the pattern (figure 6, pattern 80), which fan out over a predefined angular range (as shown in figure 6, pattern 80 and figure 2, using device 22; paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kurematsu, to use creating multiple replicas of the pattern as taught by Freedman, for making it possible to perform 3D reconstruction quickly and accurately using a single stationary transparency, that projects a novel pattern, and a single stationary image capture assembly that captures image of an object (paragraph [0006]).
Regarding claim 22, Kurematsu in view of Freedman teaches the invention as set forth above and Freedman further teaches 
	the apparatus (figures 1-3), wherein the DOE (56 and 54) is configured to project the multiple replicas of the pattern so as to tile a surface or region of space (figure 6), whereby the surface or region is covered by multiple adjacent replicas of the light pattern, without substantial overlaps or gaps between the replicas (as shown in figure 6, pattern 80 and figure 2 and 3; paragraphs [0054] and [0060]).  The reason for combining is the same as above in claim 21.
Regarding claim 23, Kurematsu in view of Freedman teaches the invention as set forth and Freedman further teaches the apparatus (figures 1-3), and comprising a camera (imaging device 22), which is configured to capture an image of an object onto which the pattern is projected (paragraph [0011] teaches image capture assembly, which is configured to capture an image of the pattern that is projected onto the object using the single transparency).  The reason for combining is the same as above in claim 21.
Regarding claim 24, Kurematsu in view of Freedman teaches the invention as set forth above and Freedman further teaches
	the apparatus (figures 1-3), and comprising a processor (image processor 24), which is configured to process the capture image so as to generate a three-dimensional (3D) map of the object (paragraph [0043] teaches image processor 24 processes image data generated by device 22 in order to derive a 3D depth map of object 28).  The reason for combining is the same as above in claim 21.
Regarding claim 25, Kurematsu in view of Freedman teaches the invention as set forth and Freedman further teaches the apparatus (figures 1-6), wherein the processor (processor 24) is configured to generate the 3D Map (paragraph [0010] a light source, which is configured to transilluminate the single transparency with optical radiation so as to project the pattern onto the object) by measuring a local transverse shift of the projected pattern, relative to a known reference, at each point in the image and finding a depth coordinate of the point by
triangulation based on the local transverse shift (figure 1 and paragraph [0043] teaches "3D map" refers to a set of 3D coordinates representing the surface of the object. The derivation of such a map based on image data is referred to herein as "3D mapping" or equivalently, "3D reconstruction." Image processor 24 computes the 3D coordinates of points on the surface of object 28 by triangulation, based on the transverse shifts of the spots in an image of the pattern that is projected onto the object relative to a reference pattern at a known distance from device 22.). The reason for combining is the same as above in claim 21.
Regarding claim 26, Kurematsu in view of Freedman teaches the invention as set forth above and Freedman further teaches the apparatus (figure 5), wherein the pattern is a pseudo-random pattern (figure 5 and paragraph [0057] teaches pattern 70 comprises a pseudo-random distribution).  The reason for combining is the same as above in claim 21.
Regarding claim 37, Kurematsu teaches 
	an optical method (figure 11), comprising,
providing an addressable (column 12, lines 5-10 teaches each pixel electrode 26 and the active matrix driving circuit portion 27 provided on a silicon semiconductor substrate 28 for actively driving the pixel electrodes 26 and the pixel electrode is illuminated with a specific color of light – column 11, lines 24-35) array of light-emitting
elements (pixel unit 29 comprising the R, G and B color pixels; pixel electrode 26) formed on a semiconductor die (reference numeral 28 denotes a semiconductor substrate formed of silicon) and mounted on a substrate (28), wherein the light-emitting elements (pixel unit 29 comprising the R, G and B color pixels and 26) are driven 
by separate, respective conductors (column 13, lines 65-68, source electrode 110 is connected to data wiring to which a signal for display is sent and the drain electrode 111 is connected to the pixel electrode 26), which are formed on the
substrate (28);
	driving (active matrix driving circuit portion 27) the light-emitting elements (pixel unit 29 comprising the R,G, and B color pixels and 26) selectively by
applying drive signals to the respective conductors (110, 111, 26) in order
to create a pattern (column, 14, lines 44-60 teaches R, G and B image signals (such as video signals and pulse-modulated digital signals) are inputted from the image signal input terminal 131, and are outputted to each data wiring with the signal transfer switch 127 opened and closed in conformity with a pulse from the horizontal shift register 121. From the vertical shift register 122, a high pulse is applied to the gate of the n channel MOSFET 123 in the selected row and a low pulse is applied to the gate of the p channel MOSFET and the switch of the pixel portion is comprised of a CMOS transmission gate of single crystal, and has the advantage that a signal written into the pixel electrode does not depend on the therehold value of MOSFET, but the signal of the source can be fully written in.); and
	mounting one or more optical elements (microlenses 220) so as to receive 
light emitted from the array of light-emitting elements (pixel unit 29 comprising the R, G and B color pixels and 26) and
which comprise at least one diffractive optical element
(DOE) (220) configured to project the received light.
	Kurematsu is silent regarding creating multiple replicas of the pattern, which fan out over a predefined angular range.
	Freedman teaches a method (figures 1-3, device 22) that creates multiple replicas of the pattern (figure 6, pattern 80), which fan out over a predefined angular range (as shown in figure 6, pattern 80 and figure 2, using device 22; paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kurematsu, to use creating multiple replicas of the pattern as taught by Freedman, for making it possible to perform 3D reconstruction quickly and accurately using a single stationary transparency, that projects a novel pattern, and a single stationary image capture assembly that captures image of an object (paragraph [0006]).
Regarding claim 38, Kurematsu in view of Freedman teaches the invention as set forth above and Freedman further teaches 
	the method (figures 1-3), wherein the DOE (56 and 54) is configured to project the multiple replicas of the pattern so as to tile a surface or region of space (figure 6), whereby the surface or region is covered by multiple adjacent replicas of the light pattern, without substantial overlaps or gaps between the replicas(as shown in figure 6, pattern 80 and figure 2 and 3; paragraphs [0054] and [0060]).  The reason for combining is the same as above in claim 37.
Regarding claim 39, Kurematsu in view of Freedman teaches the invention as set forth above and Freedman further teaches the method (figures 1-3), and comprising capturing an image of an object (object 28) onto which the pattern is projected, and processing (image processor 24) the captured image so as to generate a three-dimensional (3D) map of the object (paragraph [0043] teaches image processor 24 processes image data generated by device 22 in order to derive a 3D depth map of object 28).  The reason for combining is the same as above in claim 37.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kurematsu et al. US 6,281,867 (hereinafter referred to as Kurematsu) in view of Freedman et al. US 20080240502 (hereinafter referred to as Freedman) as applied to claim 21 above, and further in view of Sun et al. US 6,091,537 (hereinafter referred to as Sun).
Regarding claim 27, Kurematsu in view of Freedman teaches the invention as set forth above but is silent regarding the light-emitting element comprising vertical-cavity surface emitting lasers (VCSELs).
	Sun teaches the apparatus (figures 1-5), wherein the light-emitting elements comprise vertical-cavity surface-emitting lasers (VCSELs) (column 2, lines 9-15 teaches vertical cavity surface emitting laser (VCSELs) diodes are mounted on as surface of the - column 2, lines 59-61 substrate 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kurematsu in view of Freedman, to use the light-emitting element comprising vertical-cavity surface emitting lasers (VCSELs) as taught by Sun, for the purpose of easier fabrication (column 1, lines 44-56).
Regarding claim 28, Kurematsu in view of Freedman and Sun teaches the invention as set forth above and Kurematsu further teaches
	the apparatus (figure 11), wherein the substrate (28) comprises a silicon wafer (reference numeral 28 denotes a semiconductor substrate formed of silicon).
Regarding claim 29, Kurematsu in view of Freedman and Sun teaches the invention as set forth above and Kurematsu further teaches
	the apparatus (figure 11), wherein the controller (active matrix driving circuit portion 27) comprises a circuit formed (27; active matrix driving circuit portion 27); 
on the silicon wafer (28; column 12, lines 5-10).

Claims 30-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kurematsu et al. US 6,281,867 (hereinafter referred to as Kurematsu) in view of Freedman et al. US 20080240502 (hereinafter referred to as Freedman) as applied to claims 21 and 37 above, and further in view of Pockett et al. US 20100277803 (hereinafter referred to as Pockett).
Regarding claim 30, Kurematsu in view of Freedman teaches the invention as set forth above but is silent regarding one or more optical elements comprise a folding mirror, which is mounted on the substrate.
Pockett teaches the apparatus (figures 10, 18-20), wherein the one or more optical elements comprise a folding mirror (prism 380), which is mounted on the substrate (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kurematsu in view of Freedman, to use one or more optical elements comprise a folding mirror, which is mounted on the substrate as taught by Pockett, for the purpose of redirecting the ray to predetermined location (paragraph [0122]).
Regarding claim 31, Kurematsu in view of Freedman and Pockett teaches the invention as set forth above and Kurematsu further teaches the apparatus (figure 11), wherein the one or more optical elements further comprises a projection lens (microlenses 220).
Regarding claim 32, Kurematsu in view of Freedman and Pockett teaches the invention as set forth above and Pockett further teaches the apparatus (figures 10, 18-20), wherein the folding mirror (prism 380) is configured to turn the light emitted from the array of light-emitting elements (paragraph [0114] pixels of the micro-display 22) toward the substrate (10), so that the light (beam B0) passes through an opening in the substrate (10).  The reason for combining is the same as above in claim 30.
Regarding claim 33, Kurematsu in view of Freedman and Pockett teaches the invention as set forth above and Pockett further teaches the apparatus (figures 10, 18-20), wherein the folding mirror comprises a prism (prism 380).  The reason for combining is the same as above in claim 30.
Regarding claim 34, Kurematsu in view of Freedman and Pockett teaches the invention as set forth above and Pockett further teaches the apparatus (figures 10, 18-20), wherein the controller (control unit 200; paragraph [0117]) is configured to actuate first and second sets of the light-emitting elements (paragraph [0114] pixels of the micro-display 22) at different, first and second times (paragraph [0014] teaches the virtual display mode allows viewing of images – as different images are displayed light emitting elements are actuate at different times).  The reason for combining is the same as above in claim 30.
Regarding claim 35,  Kurematsu in view of Freedman and Pockett teaches the invention as set forth above and Pockett further teaches the apparatus (figures 10, 18-20), wherein the controller (control unit 200; paragraph [0117]) is configured to drive the light-emitting elements (paragraph [0114] pixels of the micro-display 22) to generate at time sequence of patterns (paragraph [0117] memory unit 275 for storing e.g. video clips and paragraph [0114] pixels of the micro-display 22 – as the video clips are played the pixel are generated at a time sequence of patterns) by actuating the sets of the light-emitting elements (200) in alternation.  The reason for combining is the same as above in claim 30.
Regarding claim 36, Kurematsu in view of Freedman and Pockett teaches the invention as set forth above but is silent regarding the optical element comprise a cylindrical lens. 
	Pockett teaches the apparatus (figures 10, 18-20), wherein the one or more optical elements comprise a cylindrical lens (paragraph [0136] teaches displayed virtual image 710 may also be closer than at infinity by using a substrate 7 which has slightly cylindrical surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kurematsu in view of Freedman, to use a cylindrical lens as taught by Pockett, for the purpose of viewing images closer than at infinity (paragraph [0136]).
Regarding claim 40, Kurematsu in view of Freedman teaches the invention as set forth above but is silent regarding driving the light-emitting elements comprising actuating first and second sets of the light-emitting element at different, first and second times.
Pockett teaches the method (figures 10, 18-20), wherein driving the light-emitting elements (paragraph [0114] pixels of the micro-display 22) comprising actuating (control unit 200; paragraph [0117]) first and second sets of the light-emitting elements at different, first and second times (paragraph [0014] teaches the virtual display mode allows viewing of images – as different images are displayed light emitting elements are actuate at different times).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kurematsu in view of Freedman, to use driving the light-emitting elements comprising actuating first and second sets of the light-emitting element at different, first and second times as taught by Pockett, for the purpose of displaying the light emitting element to user in different mode or times (paragraph [0014]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, and 30-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 of U.S. Patent No. 10,571,709. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, and 12-15 of U.S. Patent No. 10,571,709 anticipates claims 21-27 of the current application.  Claims 1-10, and 12-15 of U.S. Patent No. 10,571,709 discloses all of the limitations of claims 21-27 and 30-36 of the current application.
Claims of Application 16/798,463 under examination
Claims of U.S. Patent No. 10,571,709
21. Optoelectronic apparatus, comprising: a substrate; an addressable array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the light-emitting elements are driven by separate, respective conductors, which are formed on the substrate; a controller coupled to drive the light-emitting elements selectively by applying drive signals to the respective conductors in order to create a pattern; and one or more optical elements, which are mounted so as to receive light emitted from the array of light-emitting elements and which comprise at least one diffractive optical element (DOE) configured to project the received light so as to create multiple replicas of the pattern, which fan out over a predefined angular range.
1. Optoelectronic apparatus, comprising: a substrate; an array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the array includes at least first and second sets of the light-emitting elements; a controller coupled to drive the first set of the light-emitting elements independently from the second set of the light-emitting elements; and first and second optical elements, wherein the first optical element is mounted on the substrate to receive light emitted from the array of light-emitting elements and to direct the received light toward the second optical element, and wherein the second optical element projects the light received from the first optical element so as to create a pattern, wherein the second optical element comprises a diffractive optical element (DOE), and wherein the pattern comprises pattern components corresponding to the set of the light-emitting elements, and wherein the DOE is configured to create an expanded pattern comprising multiple replicas of the pattern components, which fan out over a predefined angular range.

21. Optoelectronic apparatus, comprising: a substrate; an addressable array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the light-emitting elements are driven by separate, respective conductors, which are formed on the substrate; a controller coupled to drive the light-emitting elements selectively by applying drive signals to the respective conductors in order to create a pattern; and one or more optical elements, which are mounted so as to receive light emitted from the array of light-emitting elements and which comprise at least one diffractive optical element (DOE) configured to project the received light so as to create multiple replicas of the pattern, which fan out over a predefined angular range.
10. Optoelectronic apparatus, comprising: a substrate; an array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the array includes at least first and second sets of the light-emitting elements; a controller coupled to drive the first set of the light-emitting elements independently from the second set of the light-emitting elements; and first and second optical elements, wherein the first optical element is mounted on the substrate to receive light emitted from the array of light-emitting elements and to direct the received light toward the second optical element, and wherein the second optical element projects the light received from the first optical element so as to create a pattern, wherein the first optical element comprises a folding mirror, which is mounted on the substrate.

21. Optoelectronic apparatus, comprising: a substrate; an addressable array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the light-emitting elements are driven by separate, respective conductors, which are formed on the substrate; a controller coupled to drive the light-emitting elements selectively by applying drive signals to the respective conductors in order to create a pattern; and one or more optical elements, which are mounted so as to receive light emitted from the array of light-emitting elements and which comprise at least one diffractive optical element (DOE) configured to project the received light so as to create multiple replicas of the pattern, which fan out over a predefined angular range.
15. Optoelectronic apparatus, comprising: a substrate; an array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the array includes at least first and second sets of the light-emitting elements; a controller coupled to drive the first set of the light-emitting elements independently from the second set of the light-emitting elements; and first and second optical elements, wherein the first optical element is mounted on the substrate to receive light emitted from the array of light-emitting elements and to direct the received light toward the second optical element, and wherein the second optical element projects the light received from the first optical element so as to create a pattern, wherein the second optical element comprises a cylindrical lens.

22. The apparatus according to claim 21, wherein the DOE is configured to project the multiple replicas of the pattern so as to tile a surface or region of space, whereby the surface or region is covered by multiple adjacent replicas of the light pattern, without substantial overlaps or gaps between the replicas.
2. The apparatus according to claim 1, wherein the DOE is configured to project the multiple replicas of the light pattern so that the expanded pattern tiles a surface or region of space, whereby the surface or region is covered by multiple adjacent replicas of the light pattern, without substantial overlaps or gaps between the replicas.

23. The apparatus according to claim 21, and comprising a camera, which is configured to capture an image of an object onto which the pattern is projected.
3. The apparatus according to claim 1, and comprising a camera, which is configured to capture an image of an object onto which the pattern is projected.

24. The apparatus according to claim 23, and comprising a processor, which is configured to process the captured image so as to generate a three-dimensional (3D) map of the object.
4. The apparatus according to claim 3, and comprising a processor, which is configured to process the captured image so as to generate a three-dimensional (3D) map of the object.

25. The apparatus according to claim 24, wherein the processor is configured to generate the 3D map by measuring a local transverse shift of the projected pattern, relative to a known reference, at each point in the image and finding a depth coordinate of the point by triangulation based on the transverse local shift.
5. The apparatus according to claim 4, wherein the processor is configured to generate the 3D map by measuring a local transverse shift of the projected pattern, relative to a known reference, at each point in the image and finding a depth coordinate of the point by triangulation based on the local shift.

26. The apparatus according to claim 21, wherein the pattern is a pseudo-random pattern.
6. The apparatus according to claim 1, wherein the pattern is a pseudo-random pattern.

27. The apparatus according to claim 21, wherein the light-emitting elements comprise vertical-cavity surface-emitting lasers (VCSELs).
7. The apparatus according to claim 1, wherein the light-emitting elements comprise vertical-cavity surface-emitting lasers (VCSELs).

30. The apparatus according to claim 21, wherein the one or more optical elements comprise a folding mirror, which is mounted on the substrate.
10. Optoelectronic apparatus, comprising: a substrate; an array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the array includes at least first and second sets of the light-emitting elements; a controller coupled to drive the first set of the light-emitting elements independently from the second set of the light-emitting elements; and first and second optical elements, wherein the first optical element is mounted on the substrate to receive light emitted from the array of light-emitting elements and to direct the received light toward the second optical element, and wherein the second optical element projects the light received from the first optical element so as to create a pattern, wherein the first optical element comprises a folding mirror, which is mounted on the substrate.

31. The apparatus according to claim 30, wherein the one or more optical elements further comprises a projection lens.
12. The apparatus according to claim 10, wherein the second optical element comprises a projection lens, which is mounted on the substrate.

32. The apparatus according to claim 30, wherein the folding mirror is configured to turn the light emitted from the array of light-emitting elements toward the substrate, so that the light passes through an opening in the substrate.
13. The apparatus according to claim 10, wherein the folding mirror is configured to turn the light emitted from the array of light-emitting elements toward the substrate, so that the light passes through an opening in the substrate.

33. The apparatus according to claim 30, wherein the folding mirror comprises a prism.
14. The apparatus according to claim 10, wherein the folding mirror comprises a prism.

34. The apparatus according to claim 21, wherein the controller is configured to actuate first and second sets of the light-emitting elements at different, first and second times.
8. The apparatus according to claim 1, wherein the controller, which is configured to actuate the first and second sets of the light-emitting elements at different, first and second times.

35. The apparatus according to claim 34, wherein the controller is configured to drive the light-emitting elements to generate a time sequence of patterns by actuating the sets of the light-emitting elements in alternation.
9. The apparatus according to claim 8, wherein the controller is configured to drive the light-emitting elements to generate a time sequence of patterns by actuating the sets of the light-emitting elements in alternation.

36. The apparatus according to claim 21, wherein the one or more optical elements comprise a cylindrical lens.
15. Optoelectronic apparatus, comprising: a substrate; an array of light-emitting elements formed on a semiconductor die and mounted on the substrate, wherein the array includes at least first and second sets of the light-emitting elements; a controller coupled to drive the first set of the light-emitting elements independently from the second set of the light-emitting elements; and first and second optical elements, wherein the first optical element is mounted on the substrate to receive light emitted from the array of light-emitting elements and to direct the received light toward the second optical element, and wherein the second optical element projects the light received from the first optical element so as to create a pattern, wherein the second optical element comprises a cylindrical lens.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872